DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 02/19/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. 20210146884).
For claim 1, Wang et al. disclose a computer, comprising a processor; and a memory, the memory including instructions executable by the processor to: 
determine a plurality of received signal strength indicators or time of flight values for a mobile device from each of a plurality of sensors included in a vehicle (at least [0009] and [0038].   When an unlocking instruction sent by a user is received, respectively obtain a received signal strength indicator value corresponding to each of the Bluetooth modules.); 
determine a location of the mobile device with respect to the vehicle by processing the received signal strength indicators or time of flight values with a neural network (at least [0009] and [0039].    Obtain a distance between the terminal and the vehicle and a position of the terminal according to each of the received signal strength indicator values.), wherein each received signal strength indicator or time of flight value is input to an input neuron included in an input layer of the neural network wherein each input neuron inputs at least one received signal strength indicator or time of flight value (at least Fig. 5-6 and [0062].   The first obtaining module 2 is configured to: when an unlocking instruction sent by a user is received, respectively obtain a received strength indicator value corresponding to each of the Bluetooth modules 1.); and 
operate the vehicle using the located mobile device (at least [0041]-[0042] and [0058]-[0059].  After the position of the terminal is determined, it is determined whether the terminal is in the vehicle. If the terminal is in the vehicle, the body control module sends, to the door lock actuator of the vehicle, a corresponding CAN message prohibiting the unlocking/locking of the vehicle, to prohibit the vehicle from being unlocked/locked. In other words, if the terminal is in the vehicle, even if the user mistakenly triggers the terminal to send an unlocking/locking instruction, the vehicle is not unlocked/locked.)  
 For claim 2, Wang et al. disclose the computer of claim 1, wherein each of the sensors includes an antenna located at a position on and in the vehicle (at least [0063].   The plurality of Bluetooth modules 1 may include first to third Bluetooth modules 11 to 13 that may be respectively disposed a left door, a right door, and a trunk of the vehicle.  It is understood that each Bluetooth module includes an antenna for transmitting and receiving signals).  
For claim 3, Wang et al. disclose the computer of claim 1, wherein the neural network outputs a 3D distance as a zone and a probability that the mobile device is in the zone, wherein the zone is a 3D volume defined with respect to the 3D locations of the antennas (at least [0022], [0056]-[0060].  Obtain the position of the terminal by using a three-point positioning principle according to the distance between the terminal and each of the Bluetooth modules.    The received signal strength indicator value corresponding to each of the Bluetooth modules is respectively obtained, and the distance between the terminal and the vehicle and the position of the terminal are obtained according to each of the received signal strength indicator values, and then it is determined according to the distance between the terminal and the vehicle and the position of the terminal whether the terminal is in the safe unlocking area and whether the vehicle meets the safe unlocking condition.)
For claim 4, Wang et al. disclose the computer of claim 3, wherein the neural network outputs two or more zones and corresponding probabilities (at least [0045].  If the distance between the terminal and the vehicle is less than or equal to 3 meters, and the terminal is not in the vehicle.   If the distance between the terminal and the vehicle is greater than 3 meters, it indicates that the terminal is far away from the vehicle.)
For claim 5, Wang et al. disclose the computer of claim 1, wherein each input neuron inputs one and only one received signal strength indicator or time of flight value (at least Fig. 5-6 and [0062].   The first obtaining module 2 is configured to: when an unlocking instruction sent by a user is received, respectively obtain a received strength indicator value corresponding to each of the Bluetooth modules 1.) 
For claim 6, Wang et al. disclose the computer of claim 1, wherein an input neuron inputs two or more received signal strength indicators or time of flight values based on the two or more received signal strength indicators or time of flight values including highly correlated signals (at least [0053].  After the received signal strength indicator value corresponding to each of the Bluetooth modules is obtained, filtering and smoothing are performed on each of the values to eliminate influence of noise, and the average value of the received signal strength indicator values within the preset time is calculated. The absolute value of the average value of the received signal strength indicator values is obtained, and the distance between the terminal and the Bluetooth module is obtained according to the absolute value. For example, if average values of received signal strength indicator values of three Bluetooth modules are respectively −72, −65, and −83, and absolute values are respectively 72, 65, and 83, a smallest value of the absolute values is obtained). 
For claim 9, Wang et al. disclose the computer of claim 1, the instructions including further instruction to determine the received signal strength indicators by transmitting a signal requesting a reply to the mobile device and measuring a signal received from the mobile device in reply (at least [0010].  When the unlocking instruction sent by the user is received, the received signal strength indicator value corresponding to each of the Bluetooth modules is respectively obtained, and the distance between the terminal and the vehicle and the position of the terminal are obtained according to each of the received signal strength indicator values, and then it is determined according to the distance between the terminal and the vehicle and the position of the terminal whether the terminal is in the safe unlocking area, and it is determined whether the vehicle meets the safe unlocking condition.)
For claim 10, Wang et al. disclose the computer of claim 1, the instructions including further instruction to train the neural network by acquiring a data set including a plurality of received signal strength indicators or time of flight values from the plurality of sensors (at least [0018].  The first obtaining module respectively obtains the received signal strength indicator value corresponding to each of the Bluetooth modules is respectively obtained) and -30-Atty. Doc. No. 84225754(65080-3573) corresponding ground truth data regarding the location of the mobile device wherein the ground truth data includes a location in three-dimensional space of the mobile device with respect to the vehicle (at least [0022].   Obtain a distance between the terminal and each of the Bluetooth modules according to each of the received signal strength indicator values; and obtain the position of the terminal by using a three-point positioning principle according to the distance between the terminal and each of the Bluetooth modules.)  
For claim 12, Wang et al. disclose the computer of claim 1, wherein operating the vehicle includes one or more of turning on vehicle lights and unlocking the vehicle, and opening a tailgate when the mobile device is determined to be within a specified distance from the vehicle (at least [0046].  When the user wants to lock the vehicle, the user may also send a locking instruction by touching the microswitch. If the terminal is in a safe locking range (the distance between the terminal and the vehicle is less than or equal to 3 meters, and the terminal is not in the vehicle), and the vehicle meets the safe unlocking condition, after receiving the vehicle unlocking instruction, the body control module may verify the identity of the terminal according to the established Bluetooth channel. If the verification succeeds, the body control module may send a corresponding CAN message to the door lock actuator of the vehicle, so that the door lock actuator executes the unlocking command according to the CAN message to unlock the vehicle. The safe unlocking condition may include that the vehicle is at an OFF position and is not in an anti-theft state.)  
For claim 13, Wang et al. disclose the computer of claim 1, wherein operating the vehicle includes disabling a lock of the vehicle when the mobile device is determined to be inside the vehicle (at least [0045].  If the terminal is located in the vehicle, the vehicle cannot be unlocked even if the user sends an unlocking instruction through the microswitch on the door, so as to prevent the vehicle from being unlocked by others at will when the user stops the vehicle to wait for someone or have a rest in the vehicle, thereby improving the safety of vehicle unlocking.) 
For claim 14, Wang et al. disclose the computer of claim 1, wherein operating the vehicle includes locking the vehicle when the mobile device is determined to be more than a specified distance away from the vehicle (at least [0045].  The preset safe unlocking distance may be preset according to an actual situation, for example, may be 3 meters. If the distance between the terminal and the vehicle is less than or equal to 3 meters, and the terminal is not in the vehicle, it is determined that the terminal is in the safe unlocking area. Then it is determined whether the vehicle meets the safe unlocking condition.)
For claims 15-20, the claims have features similar to claims 1-6.  Therefore, the claims are also rejected for the same reasons in claims 1-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 20210146884) in view of Harney et al. (U.S. 10123297).
For claim 7, Wang et al. disclose the computer of claim 1, wherein intermediate layers of the neural network include intermediate neurons that map data from the input neurons into a three- dimensional location based on received signal strength indicators or time of flight values (at least [0056] and [0062].  Obtain the position of the terminal by using a three-point positioning principle according to the distance between the terminal and each of the Bluetooth modules.  The determining module 4 is configured to determine, according to the distance between the terminal and the vehicle and the position of the terminal, whether the terminal is in a safe unlocking area and whether the vehicle meets a safe unlocking condition.)  However, Wang et al. do not disclose polynomial functions. 
	In the same field of endeavor, Harney et al. disclose polynomial functions (at least col. 4, line 49 to col. 5, line 7, line 60.   Logic engine 410 may determine the location of the target device 402 relevant to the user/host device in response to wireless signal information measured by the transceiver 416 as well as the calibration information received from the host device. The logic engine 410 may also perform any number of signal and mathematical equations and functions (e.g. signal/power decay per distance, linear extrapolation, polynomial extrapolation, conic extrapolation, French curve extrapolation, polynomial interpretation) to determine or infer the identity of the user from the sensor measurements as well as determine whether a biometric identifier or password is verifiably received.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Wang et al. as taught by Harney et al. for purpose of determining a location of device.
For claim 8, the combination of Wang et al. and Harney et al. disclose the computer of claim 7.  Furthermore, Harney et al. disclose wherein the polynomial functions are based on one or more of inverse-square law functions that determine distances based on the received signal strength indicators or simultaneous linear equations based on time of flight values (at least col. 4, line 49 to col. 5, line 7, line 60.   The coordinates for the environmental devices 212, 214, 216, 218 are relative to a coordinate system x.sub.0,y.sub.0,z.sub.0 (i.e., the origin is referenced as 0,0,0). The location of a fifth device (not shown), the target device x.sub.5,y.sub.5,z.sub.5, may be found using the following equations which assume the far-field approximation for electromagnetic fields of energy loss (e.g., inverse-square law) proportional to 1/r^2 and that the Received Signal Strength Indicator (RSSI) value for each receiver is proportional to the power signal strength to distance described by the equation RSSI=Power*k/r^2.) 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  05/05/2022